Exabyte Repayment Plan

Memorandum of Understanding



 

This Memorandum records mutual agreements reached as of this 4th day of March,
2003, between Exabyte Corporation, having a place of business at 1685 38th
Street, Boulder, Colorado 80301 U.S.A, ("Exabyte") and Panasonic Consumer
Electronics Company having a place of business at One Panasonic Way, Secaucus,
New Jersey 07094 U.S.A., ("Panasonic").

This Memorandum shall document agreements between Exabyte and Panasonic
regarding special payment terms for the total amount of accounts payable owed by
Exabyte to Panasonic as of December 31, 2002 ("12/31/02 Total Amount Payable").
Exabyte will repay the 12/31/02 Total Amount Payable in full and in such amounts
and on such dates as defined in the attached payment schedule ("Repayment
Schedule"). Exabyte will pay for new purchases made from Panasonic after
12/31/2002 according to the payment terms ("Payment Terms") defined in the
attachment.

Except in the case of an event as defined below and to the extent that Exabyte
is in compliance with the Payment Terms regarding any shipments received from
Panasonic after 12/31/2002, Panasonic agrees to make a reasonable effort to
comply with details of any and all purchase orders from Exabyte, and to continue
shipments to Exabyte.

Upon the occurrences of any one or more of the following events, this Memorandum
of Understanding shall be terminated and the entire unpaid balance of the
12/31/02 Total Amount Payable and all invoices with respect to new shipments
after 12/31/2002 shall become immediately due and payable, provided however that
direct equity investment by individual investors, institutional investors and/or
strategic or corporate investors shall be excluded from any of the following
events to the extent such investments are limited so that they do not
effectively constitute a merger or consolidation:

       i.       any failure by Exabyte to make a payment according to the
Repayment Schedule when such payment is due;

       ii.      any failure by Exabyte to comply with the Payment Terms with
respect to payables owed to Panasonic by Exabyte for purchases
                made and shipments received after December 31, 2002;

       iii.     a merger, consolidation, or other corporate reorganization;
termination of existence; insolvency; business failure, filing for any form
                of bankruptcy relief; a bankruptcy petition filed against it or
cessation of the conduct of any substantial part of Exabyte's current
                normal business activity.

This Memorandum shall, when signed by Panasonic and Exabyte representatives,
supercede and replace any formal or informal agreements, memorandums or
proposals whether oral or written made by the parties in December, 2002 or
January or February, 2003 with regard to the repayment of the 12/31/02 Total
Amount Payable.

 

 

By:________________________

By:________________________

Date: ______________________

Date: ______________________

Exabyte Corporation

Panasonic Consumer Electronics Company